 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
     JACOB MCKEAN, individually, on                              No. 3:18-cv-00923-WQH-RBB
11   behalf of himself and all others
     similarly situated,
12                                                               ORDER
                      Plaintiff,
13
     v.
14
     ABC FINANCIAL SERVICES, INC.,
15   an Arkansas Corporation; THE
     ARENA MARTIAL ARTS, a business
16   entity form unknown,
17                    Defendants.
18

19
     HAYES, Judge:
20
             The matter before the Court is Plaintiff’s Motion for an Order Granting
21
     Plaintiff Leave to File Second Amended Complaint (ECF No. 39-1).
22
          I. Background
23
             On May 7, 2019, the Court granted the Motion to Dismiss filed by Defendant
24
     ABC Financial Services, Inc. (ECF No. 38). On May 28, 2019, Plaintiff filed a
25
     Motion for an Order Granting Plaintiff Leave to File Second Amended Complaint
26
     (ECF No. 39). On June 18, 2019, Defendant1 filed a Notice of Non-Opposition.
27

28   1
       On August 21, 2018, a Clerk’s Default was entered against Defendant The Arena Martial Arts. (ECF No. 21). All
     references to defendant in this Order refer to Defendant ABC Financial Services, Inc.
                                                            1
                                                                                           3:18-cv-0923-WQH-RBB
     (ECF No. 40).
 1

 2
     I.    Legal Standard

 3
           Federal Rule of Civil Procedure 15 mandates that leave to amend “be freely

 4
     given when justice so requires.” Fed. R. Civ. P. 15(a). “This policy is to be applied

 5
     with extreme liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048,

 6
     1051 (9th Cir. 2003) (per curiam) (quoting Owens v. Kaiser Found. Health Plan,

 7
     Inc., 244 F.3d 708, 712 (9th Cir. 2001)). The Supreme Court has identified several

 8   factors district courts should consider when deciding whether to grant leave to

 9   amend: “undue delay, bad faith or dilatory motive on the part of the movant,

10   repeated failure to cure deficiencies by amendments previously allowed, undue

11   prejudice to the opposing party by virtue of allowance of the amendment, [and]

12   futility of amendment.” Foman v. Davis, 371 U.S. 178, 182 (1962); see also Smith

13   v. Pac. Props. Dev. Corp., 358 F.3d 1097, 1101 (9th Cir. 2004). “Not all of the

14   [Foman] factors merit equal weight. As this circuit and others have held, it is the

15   consideration of prejudice to the opposing party that carries the greatest weight.”

16   Eminence Capital, 316 F.3d at 1052. “The party opposing amendment bears the

17   burden of showing prejudice.” DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 187

18   (9th Cir. 1987). “Absent prejudice, or a strong showing of any of the remaining

19   Foman factors, there exists a presumption under Rule 15(a) in favor of granting

20   leave to amend.” Eminence Capital, 316 F.3d at 1052.

21   II.   Decision of the Court

22         Defendant does not oppose Plaintiff’s Motion for an Order Granting Plaintiff
23   Leave to File Second Amended Complaint. The Court finds that there has been no
24   showing that any of the Foman factors warrants deviating from the “presumption
25   under Rule 15(a) in favor of granting leave to amend.” Eminence Capital, 316 F.3d
26   at 1052.
27          Plaintiff’s Motion for an Order Granting Plaintiff Leave to File Second
28   Amended Complaint (ECF No. 39-1) is GRANTED. Plaintiff may file the proposed
                                            2
                                                                      3:18-cv-0923-WQH-RBB
     Second Amended Class Action Complaint (ECF No. 39-4) within fourteen (14) days
 1

 2
     of the entry of this Order.

 3    Dated: July 3, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                         3
                                                                3:18-cv-0923-WQH-RBB
